Beck, J.
We are of the opinion that the court below erred in not sustaining the general demurrer to the petition in this case. There are no facts alleged in the declaration which take the case without the ruling made in the case of East Tennessee, Virginia and Georgia Ry. Co. v. Hayes, 83 Ga. 558 (10 S. E. 350). TJpon the showing made by Mrs. Bobinson in her petition, a large part of the sum which she received from Hillyer, the defendant in error, was paid over to her to effectuate a compromise agreement between her and Hillyer; and while under the allegations in the petition she was induced to enter into the‘agreement referred to by fraud upon the part of the other party, and under such circumstances and representations as render the agreement voidable and one which she would have the right to rescind, before she can exercise her right to have that agreement rescinded and set aside, something must be done by her, that is, she must restore the status quo as it existed previously to the making of the agreement under which she received the sum of $2,460. In her petition to the court of ordinary, for authority to make the settlement between herself and Hillyer, she represented to that court that she was saving for the estate some-$2,000. In other words, a controversy existed between Irel- and Hillyer as to the amount which Hillyer was due the estate of her deceased husband. She believed the amount so due to be larger than the amount admitted by Hillyer. Her contentions and those of Hillyer were in conflict. They agreed upon a settle-, ment. Authority to make that settlement was granted by the court of ordinary. Before that settlement and compromise can be rescinded and set aside, under the ruling in the case above referred to, at least the amount in excess of what Hillyer admitted to be due the estate of Bobinson, deceased, would have to be restored. The case which we have cited above, and other decisions of this court which might be cited, in addition to' those cited in the Hayes case, are conclusive against the defendant in error upon the question involved in this ease. The discussion in the case last referred to and the reasons stated, together with the authorities cited in that decision, render further discussion of the question here unnecessary. Judgment reversed.

All the Justices concur.